DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because of the following informalities: please include the patent information for the 16/7528218 application as noted in Item (b) above.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “90” has been used to designate both and “object” and a “surface” in paragraph 0046.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a general disclosure of polystyrene-maleic anhydride (SMA), polyacrylic acid (PAA) and polyvinyl alcohol (PVA), does not reasonably provide enablement for the specific compounds for each of SMA, PAA and PVA employed within the scope of the presently claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-6 can be used as claimed and whether claims 1-9 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-6, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-6 recite a polystyrene-maleic anhydride (SMA) and/or polyacrylic acid (PAA) while the specification simply reiterates the claim language except for a disclosure that the SMA and PAA have ‘relatively’ low molecular weight of 500-5,000 g/mol (see para 0034) and that the SMA ‘may’ be pre-hydrolyzed (see para 0035).
		(b) There is no direction or guidance presented for how the SMA and PAA polymers were made; or the trademark names if they were purchased.
		(c) There is an absence of working examples concerning how the SMA and PAA polymers were made; or the trademark names if they were purchased.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-6.
	AND
(a) The quantity of experimentation necessary is great since claims 1-6 recite a polyvinyl alcohol (PVA) while the specification simply reiterates the claim language.
	(b) There is no direction or guidance presented for how the PVA polymers were made; or the trademark names if they were purchased.
	(c) There is an absence of working examples concerning how the PVA polymers were made; or the trademark names if they were purchased.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-6.

Claim(s) 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a general disclosure of polystyrene-maleic anhydride (SMA), polyacrylic acid (PAA) and polyvinyl alcohol (PVA), does not reasonably provide enablement for the specific compounds for each of SMA, PAA and PVA employed within the scope of the presently claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 7-10 can be used as claimed and whether claims 1-9 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 7-10, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 7-10 recite a polystyrene-maleic anhydride (SMA) and/or polyacrylic acid (PAA) while the specification simply reiterates the claim language except for a disclosure that the SMA and PAA have ‘relatively’ low molecular weight of 500-5,000 g/mol (see para 0034) and that the SMA ‘may’ be pre-hydrolyzed (see para 0035).
		(b) There is no direction or guidance presented for how the SMA and PAA polymers were made; or the trademark names if they were purchased.
		(c) There is an absence of working examples concerning how the SMA and PAA polymers were made; or the trademark names if they were purchased.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 7-10.
	AND
(a) The quantity of experimentation necessary is great since claims 7-10 recite a polyvinyl alcohol (PVA) while the specification simply reiterates the claim language.
	(b) There is no direction or guidance presented for how the PVA polymers were made; or the trademark names if they were purchased.
	(c) There is an absence of working examples concerning how the PVA polymers were made; or the trademark names if they were purchased.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 7-10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is unclear if the recitation of “a first major surface” is referring back to the recited “surface of the insulation”, or to another surface.

Claim 5 recites the limitation "the viscosity modifier" in line 1.  There is insufficient antecedent basis for this limitation in the claim as a viscosity modifier has not been previously introduced.

Regarding claim 5, it is unclear if the recited SMA and polyacrylic acid are referring back to the previously recited compounds in current claim 1, or they refer to additional compounds.  If it is the former, the Examiner requests that the claim further be amended to recite “...at least one of the styrene...and the polyacrylic acid.”

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the viscosity modifier" in line 1.  There is insufficient antecedent basis for this limitation in the claim as a viscosity modifier has not been previously introduced.

Regarding claim 10, it is unclear if the recited SMA and polyacrylic acid are referring back to the previously recited compounds in current claim 1, or they refer to additional compounds.  If it is the former, the Examiner requests that the claim further be amended to recite “...at least one of the styrene...and the polyacrylic acid.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0367977 A1).

Regarding claim 1-2 and 4-5, Cho teaches a face sheet (A) formed from, inter alia, composition films, with a fluid activatable adhesive composition disposed thereon (applying a water activated adhesive), which said fluid comprises water (a method of making a self-stick insulation), wherein the face sheet is adhered to a substrate (B) such as, inter alia, plastics (para 0041-0045).  The Examiner notes that the face sheet (A), by virtue of its existence, would provide a degree of insulation (providing a piece of insulation product), while substrate (B) teaches a facer coupled to the face sheet (A) via the adhesive composition (current claim 2).  
Cho also teaches that the adhesive composition comprises a mixture of a polymeric resin (a) and an emulsion/dispersion polymer (b), and hygroscopic particulate filler for the generation of quick tack and longer term adhesion (para 0055-0059) and towards the modulation of the kinetics of the distribution of water throughout the adhesion composition to achieve the desired adhesive behavior and performance (para 0057), which said polymeric resin (a) is, inter alia, styrene-maleic anhydride resin (polystyrene-maleic anhydride (SMA), current claim 5) (para 0060-0064) and which said hygroscopic particulate filler is, inter alia, polyvinyl alcohol (para 0080).
Cho further teaches that the polymer resin (a) is alkali soluble (para 0061) with solvent choice for solubilizing the polymeric resin being, inter alia, aqueous solutions of diethanolamine (alcohol amine, current claim 4) (para 0065), and that the adhesives are pressure-sensitive adhesives (self-stick) (para 0027).  Cho teaches that the adhesives are dried (drying the adhesive) (para 0050).

Regarding claim 6, Cho does not specifically disclose that the post-dried adhesive composition comprises 1-8% by weight of the face sheet (A), or 1-8% by weight of the combined weight of the face sheet (A) and the post-dried adhesive composition.
However, Cho does instruct that the coat weight of the adhesive composition on the face sheet is largely dependent upon the end use of the application of the solvent sensitive adhesive label (para 0048).

Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the coat weight (or thickness) of the adhesive composition for the intended application since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) to provide the dried weight of the adhesive at 1-8 % by weight of the face sheet (A), or 1-8% by weight of the face sheet (A)/adhesive laminate, based on the desired thickness of the resultant dried adhesive layer required of the prior art’s intended application as in the present invention.
It is also significant to note that thickness and/or material (e.g. its density) of the face sheet (A) could also be adjusted to provide the presently claimed weight %, which would have been well within the knowledge available to one skilled in the art before the effective filing date of the present invention.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0367977 A1) in view of Umeda et al. (US 2014/0234593 A1).

Regarding claim 3, Cho teaches the face sheet (A)/fluid activatable adhesive/substrate (B) laminate as in the rejection of at least claim 1 set forth above.

Cho is silent to the fluid activatable adhesive comprising a non-continuous and non-uniform atop the first major surface.

However, Umeda teaches that the adhesive layer is provided as a discontinuous and irregular shape (non-uniform) (para 0119) and having a coverage of 30 to 95 % towards a balance of sufficient adhesion to an adherend, and the prevention of blisters between the label and said adherend, a shortened drying time and water-induced stripping off of the label (para 0120).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adhesive composition of Cho on the face sheet (A) in a configuration identical to that presently claimed towards said post-dried adhesive composition providing a balance of sufficient adhesion to an adherend, and the prevention of blisters between the label and said adherend, a shortened drying time and water-induced stripping off as in the present invention.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0367977 A1).

Regarding claim(s) 7-10, Cho teaches face sheet (A)/fluid activatable adhesive composition/substrate (B) laminate as set forth above in the rejection of claims 1-2 and 4-6, which is equally applicable to the current claims.
While Cho does not specifically disclose the “repositioning” limitations of current, Cho does teach a water-activatable adhesive as presently claimed, and it would have been obvious to one of ordinary skill in the art before the effective date of the present invention to reposition the adhesive of Cho prior to drying in such applications where the face sheet (A) has not been positioned on the first attempt and needs to be adjusted to a new position before drying and adhering the adhesive to an adherend as in the present invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 15-19 of copending Application No. 16/773674. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending teach all the limitations of the present claims except that the claims of the copending require BOTH the PVA and the starch comprising the recited adhesive.  
However, it would have been obvious to one of ordinary skill in the art that the presently claimed limitations reciting that the “at least one of the SMA and PAA” provides for both of the components to present in the claimed invention, and thereby arrive at the presently claimed invention from the claims of the copending application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/19/2022